Case 0:18-cv-61837-UU Document 23 Entered on FLSD Docket 10/11/2018 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:18-cv-61837-UU
 SAMUEL MATOS,

         Plaintiff,
 v.

 CDK GLOBAL, LLC,

       Defendant.
 ____________________________________/

                                    ORDER DISMISSING CASE

         THIS CAUSE comes before the Court upon the Parties’ Stipulation to Dismiss with

 Prejudice (the “Stipulation). D.E. 22. The Court has considered the Motion, pertinent portions of

 the record and is otherwise fully advised in the premises. On October 10, 2018, the Parties filed

 the Stipulation requesting that the Court dismiss the case with prejudice. D.E. 22. Accordingly, it

 is

         ORDERED AND ADJUDGED that the case is DISMISSED WITH PREJUDICE. The

 case remains closed.

         DONE AND ORDERED in Chambers at Miami, Florida, this _11th_ day of October,

 2018.

                                                     _______________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf
